Title: To James Madison from William C. C. Claiborne, 24 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


24 November 1804, New Orleans. “A Letter I have just received from Captain Turner the Commandant at Natchitoches informs of the return to that Post of certain Negroes that had escaped to Nacogdoches: The recent conduct of the Spanish Authorities on the occasion is such as I could wish, and may in some measure be attributed to the prompt interference of the Marquis of Casa Calvo.
“The News from Point Coupeé is also of a pleasant nature, the alarm has subsided, and no spirit of insubordination is now manifested. In relation to slaves the Louisianians are a very timid people, and yet many of them, are very solicitous to add to their present numbers. The importation of Jamaica negroes is an object of uneasiness to some Planters, and yet by these same Men the prohibition of the African trade is esteemed a great grievance. I am also advised by Captain Turner of the present favorable disposition of the Caddo Indians to the United States. He represents the contemplated meeting on the Sabine River as being likely to fall through; and that the several small Tribes near our Frontiers are not enclined to listen to the War Talks of the Spaniards. I think it would be good policy to cultivate with care the friendship of these Indians. It may serve to guard our frontier Settlements against the more Warlike and numerous Tribes in the Interior of Louisiana. Perhaps a conference in the Spring with the Caddoes, and the chiefs of such other nations as would attend at Natchitoches might produce good effects. It need not be made an expensive business. One thousand Dollars cost of goods might be sufficient to distribute among them.”
